UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 10-6783


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JAY EMMITT BAKER,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(4:07-cr-00642-TLW-1)


Submitted:   January 27, 2011              Decided:   February 14, 2011


Before MOTZ, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jay Emmitt Baker, Appellant Pro Se.     Alfred William Walker
Bethea, Jr., Assistant United States Attorney, Florence, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Jay Emmitt Baker appeals the district court’s order

denying his motion to reconsider the court’s order denying his

motion to compel the Government to file a Fed. R. Crim. P. 35(b)

motion for a reduction in sentence.          We have reviewed the record

and find no reversible error.            Accordingly, we affirm for the

reasons stated by the district court.            United States v. Baker,

No. 4:07-cr-00642-TLW-1 (D.S.C. Nov. 16, 2009).                  We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the   materials    before   the    court   and

argument would not aid the decisional process.

                                                                    AFFIRMED




                                     2